                   Case 20-10343-LSS      Doc 2186       Filed 02/11/21      Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
DELAWARE BSA, LLC
                                                           (Jointly Administered)
                        Debtors. 1


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the
admission pro hac vice of Robert J. Malionek of Latham & Watkins LLP, 885 Third Avenue,
New York, NY 10022 to represent The Church of Jesus Christ of Latter-day Saints in the
above-captioned cases.

Date: February 5, 2021
      Wilmington, Delaware
                                                      /s/ Michael J. Merchant
                                                      Michael J. Merchant (No. 3854)
                                                      RICHARDS, LAYTON & FINGER, P.A.
                                                      One Rodney Square
                                                      920 North King Street
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 651-7700
                                                      Facsimile: (302) 651-7701
                                                      Email: merchant@rlf.com




1
    The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal
    tax identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA,
    LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


RLF1 24746995v.1
                   Case 20-10343-LSS   Doc 2186      Filed 02/11/21     Page 2 of 2




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court,
am admitted, practicing and in good standing as a member of the Bars of the States of New
York and California, and submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify that I am
generally familiar with this Court’s Local Rules and with the Revised Standing Order for
District Fund effective September 1, 2016. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for the District Court.

Dated: February 5, 2021                            /s/ Robert J. Malionek
                                                   Robert J. Malionek
                                                   LATHAM & WATKINS LLP
                                                   885 Third Avenue
                                                   New York, NY 10022-4834
                                                   Telephone: (212) 906-1200
                                                   E-mail: robert.malionek@lw.com




                               ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                    LAURIE SELBER SILVERSTEIN
       Dated: February 11th, 2021                   UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware
RLF1 24746995v.1
